Case 1:20-cr-00343-GBD Document 119

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Deen ene eee eee ee eee eee x
UNITED STATES OF AMERICA, ,
-against- : ORDER
MELIKE MCCRIMMON, | 20 Crim. 343 (GBD)
Defendant. : |
vee eee ee eee eee x

GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record at the conference on April 6, 2021, the Court rules as
follows on the Government and Defendant’s motions in limine:

(1) The Government’s motion to preclude cross-examination of police officers regarding

the disbanding of the NYPD’s anti-crime units is GRANTED;

 

(2) The Defendant’s motion to preclude direct examination of criminalist Tiffany Garcia
of the Latent Print Development Unit of the New York City Police Department Police
Laboratory regarding latent fingerprints is DENIED;

(3) The Defendant’s motion to preclude direct examination of police officers regarding the
fact that the firearm in this case was loaded and in working order is DENIED; and

(4) The Defendant’s motion to exclude as an exhibit a digitally edited image from Google

 

Earth of Findlay Avenue is DENIED.

 
Case 1:20-cr-00343-GBD Document 119 Filed 04/12/21 Page 2 of 2

Dated: New York, New York
April 8, 2021

SO ORDERED.

APR 1 2 202 Grays. 6 Dyixte
B. DANIELS
CPEB. District Judge

 
